Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are a “an autonomous driving system operation device of which an operation is controlled by the autonomous driving controller to implement the autonomous driving of the vehicle” as recited in claim 1 and a “an autonomous driving system detection device that detects information used for the autonomous driving of the vehicle and outputs the information to the autonomous driving controller” as recited in claims 1 and 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding the autonomous driving system operation device the specification states para [0018] “The autonomous driving system operation device 51 is a device of which an operation is controlled by the autonomous driving ECU 4W to implement the autonomous driving of the vehicle V. The autonomous driving system operation device 51 is constituted by, for example, a combination of the engine 2C and the engine ECU 4E, a combination of the brake 2D and the brake ECU 4F, and a combination of the steering 2E and the steering ECU 4G. In other words, the in-vehicle system 1 includes the combination of the engine 2C and the engine ECU 4E, the combination of the brake 2D and the brake ECU 4F, and the combination of the steering 2E and the steering ECU 4G, as the autonomous driving system operation device 51. Here, the engine 2C, the engine ECU 4E, the brake 2D, and the brake ECU 4F constitute a traveling control module which performs an operation for maintaining an inter-vehicle distance or avoiding a collision, as an actual behavior of the vehicle V in the autonomous driving of the vehicle V. The steering 2E and the steering ECU 4G constitute a steering control module which performs an operation for maintaining a lane or maintaining a target trajectory, as an actual behavior of the vehicle V in the autonomous driving of the vehicle V.” Thus the structure of the autonomous driving system operation device will be interpreted as any type of vehicle actuator.
Regarding the autonomous driving system detection device the specification states para [0019] “Meanwhile, the autonomous driving system detection device 52 is a device which detects information used for the autonomous driving of the vehicle V and outputs the information to the autonomous driving ECU 4W. The autonomous driving system detection device 52 is constituted by, for example, a 

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakoshi et al. (US 20170297570 A1, hereinafter known as Yamakoshi) in view of Hu et al. (US 20190023198 A1; hereinafter known as Hu).

Regarding Claim 1, Yamakoshi teaches An in-vehicle system comprising: 

an autonomous driving system device that is mounted in a vehicle and implements autonomous driving of the vehicle; (Fig. 1 labels 40, 30, and 20 along with their subcomponents make up the autonomous driving system device. These are components used for autonomous driving, para [0039])
an autonomous driving controller that is configured to control the autonomous driving system device to perform a control related to the autonomous driving of the vehicle; (para [0039] “he drive assist ECU 10 determines control contents of an own car based on an observation result of surroundings of the own car, and controls the own car according to the determined control contents. More specifically, the drive assist ECU 10 determines the control contents of the own car based on the observation result of the sensor domain 20, and instructs the power train domain 30 and the chassis domain 40 to control the own car according to the determined control contents. Thus, when, for example, recognizing an obstacle ahead of the own car, the drive assist ECU 10 controls the own car to hedge this obstacle and supports the driver's driving. In addition, the drive assist ECU 10 is not limited to control of this pre-crash safety system, and may control various types of automatic driving.”) 
a first network that connects the autonomous driving system device and the autonomous driving controller with a protocol conversion unit interposed therebetween so as to perform communication with each other by using a plurality of different protocols, the protocol conversion unit performing protocol conversion; (para [0038] “Each of the ECUs and domains 10, 20, 30, 40 and 60 adopt arbitrary standards among various standards (communication protocols) such as a CAN (Controller Area Network), the Ethernet (registered trademark) and FlexRay for buses in ECU units or domain units. Hence, ECUs 201 and 202 in the sensor domain 20, ECUs 401 and 402 in the chassis domain 40, an ECU 301 in the power train domain 30, the drive assist ECU 10 and the add-on ECU 60 may be connected with the central gateway 2 according to different protocols. The central gateway 2 enables data transfer between the ECUs and domains 10, 20, 30, 40 and 60 by connecting the buses of the ECUs and domains 10, 20, 30, 40 and 60 with each other and converting the protocol when necessary.”) and 

the autonomous driving system device includes an autonomous driving system operation device of which an operation is controlled by the autonomous driving controller to implement the autonomous driving of the vehicle, and an autonomous driving system detection device that detects information used for the autonomous driving of the vehicle and outputs the information to the autonomous driving controller, (para [0039] “The drive assist ECU 10 determines control contents of an own car based on an observation result of surroundings of the own car, and controls the own car according to the determined control contents. More specifically, the drive assist ECU 10 determines the control contents of the own car based on the observation result of the sensor domain 20, and instructs the power train domain 30 and the chassis domain 40 to control the own car according to the 
the first network connects the autonomous driving system operation device and the autonomous driving system detection device, and the autonomous driving controller with the protocol conversion unit interposed therebetween so as to perform communication with each other, (para [0038] “Each of the ECUs and domains 10, 20, 30, 40 and 60 adopt arbitrary standards among various standards (communication protocols) such as a CAN (Controller Area Network), the Ethernet (registered trademark) and FlexRay for buses in ECU units or domain units. Hence, ECUs 201 and 202 in the sensor domain 20, ECUs 401 and 402 in the chassis domain 40, an ECU 301 in the power train domain 30, the drive assist ECU 10 and the add-on ECU 60 may be connected with the central gateway 2 according to different protocols. The central gateway 2 enables data transfer between the ECUs and domains 10, 20, 30, 40 and 60 by connecting the buses of the ECUs and domains 10, 20, 30, 40 and 60 with each other and converting the protocol when necessary.” Where sensor domain and the sensors that are a part of it is considered the autonomous driving system detection device and the chassis domain and the power train domain along with the ECUs and components they are made up of can be considered the autonomous driving system operation device. ) and 


Though Yamakoshi does teach a network that connects the autonomous driving system device and the autonomous driving controller so as to perform communication with each other and the network connects the autonomous driving system operation device and the autonomous driving system detection device, and the autonomous driving controller so as to perform communication with each other, Yamakoshi does not teach a second network that connects the autonomous driving system device and the autonomous driving controller without the protocol conversion unit interposed therebetween so as to perform communication with each other by using a single protocol or the second network connects the autonomous driving system operation device and the autonomous driving system detection device, and the autonomous driving controller without the protocol conversion unit interposed therebetween so as to perform communication with each other

However, Hu teaches a second network that connects the autonomous driving system device and the autonomous driving controller without the protocol conversion unit interposed therebetween so as to perform communication with each other by using a single protocol (para [0023] “With continued reference to FIG. 2, the automobile electrical system of the invention is characterized by further comprising an ICAN isolation bus (Isolation CAN Bus). As an example, the ICAN isolation bus in FIG. 2 is arranged between the power bus, the body bus and the ADAS bus and used for connecting a module on one of the buses to a module on another of the buses. In the exemplary embodiment of FIG. 2, the modules located on the power bus and connected to the ICAN isolation bus comprise a VCU module, an MCU module and a BMS module, the module located on the body bus and connected to the ICAN isolation bus is an ESP module, and the module located on the ADAS bus and connected to the ICAN isolation bus is an ADAS module. Regarding the ICAN isolation bus, it should be noted that the bus is referred to as “isolation bus” because the bus directly connects the modules on the other buses and  and the second network connects the autonomous driving system operation device and the autonomous driving system detection device, and the autonomous driving controller without the protocol conversion unit interposed therebetween so as to perform communication with each other (para [0023] “With continued reference to FIG. 2, the automobile electrical system of the invention is characterized by further comprising an ICAN isolation bus (Isolation CAN Bus). As an example, the ICAN isolation bus in FIG. 2 is arranged between the power bus, the body bus and the ADAS bus and used for connecting a module on one of the buses to a module on another of the buses. In the exemplary embodiment of FIG. 2, the modules located on the power bus and connected to the ICAN isolation bus comprise a VCU module, an MCU module and a BMS module, the module located on the body bus and connected to the ICAN isolation bus is an ESP module, and the module located on the ADAS bus and connected to the ICAN isolation bus is an ADAS module. Regarding the ICAN isolation bus, it should be noted that the bus is referred to as “isolation bus” because the bus directly connects the modules on the other buses and isolates these modules relative to the gateway.” Where the ADAS is an Advanced Driver Assistant System which can be considered an autonomous driving system device as the purpose of an ADAS is to automatically control the vehicle in specific situations and thus exhibits at least partially autonomous behavior and the VCU is a vehicle control unit and can be considered an autonomous driving controller as it is for controlling a vehicle with an ADAS. As discussed above, Yamakoshi already teaches that the autonomous driving system device includes an autonomous driving system operation device and an autonomous driving system detection device.)



Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakoshi et al. (US 20170297570 A1, hereinafter known as Yamakoshi) in view of Hu et al. (US 20190023198 A1; hereinafter known as Hu) and an alternate embodiment of Yamakoshi

Regarding Claim 2, Yamakoshi in view of Hu teaches The in-vehicle system according to claim 1. 

Yamakoshi in view of Hu does not teach wherein the autonomous driving system detection device includes a plurality of detectors, and the second network includes a detector hub that is interposed between the plurality of detectors and the autonomous driving controller in a mutually communicable manner, aggregates detection information obtained by the plurality of detectors, and transmits the detection information to the autonomous driving controller.

Yamakoshi in an alternate embodiment teaches wherein the autonomous driving system detection device includes a plurality of detectors, and the second network includes a detector hub that is interposed between the plurality of detectors and the autonomous driving controller in a mutually communicable manner, aggregates detection information obtained by the plurality of detectors, and transmits the detection information to the autonomous driving controller. (Fig. 16 label 21, 231, and 233 and para [0182] “The sensor unit 21 includes a camera 231, a microphone (also referred to as a “microphone” below) 232 and various sensors 233. The sensor unit 21 performs primary processing on items of data transmitted from the camera 231, the microphone 232 and the various sensors 233, and transmits the items of data as items of sensor data to the behavior control ECU 11 and the add-on ECU 61 through the central gateway 2 (filtering controller 50).” Where the sensor unit can be considered a detector hub that is aggregating data as it receives all the sent data from individual detectors and transmits it forward after processing. The behavior control ECU can be considered an autonomous driving controller as it controls the actuators of a robot para [0181] “The behavior control ECU 11 differs from a drive assist ECU 10 according to the first embodiment in calculating control data indicating control contents of actuators 321 to 323 of the intelligent robot 3 instead of calculating control data of a car based on sensor data.” The robot can be considered a vehicle that drives para [0189] “The leg actuator 323 is an actuator which is provided to a leg of the intellectual robot 3. The actuator control unit 31 drives the leg actuator 323, so that the intelligent robot 3 walks. The intelligent robot 3 has, for example, the leg actuator 323 at each joint of the leg. Further, the leg actuator 323 is not limited to this. For example, the intelligent robot 3 may be a robot which runs using wheels instead of a walking robot. In this case, the leg actuator 323 is an actuator which drives the wheels to rotate.” The actuator control unit is controlled by the behavior control ecu para [0186] “The actuator control unit 31 controls each of the actuators 321 to 323 based on control data transmitted from the behavior control ECU 11”)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamakoshi in view Hu to incorporate the teachings of an alternate embodiment of Yamakoshi to have the detectors have the data aggregated by a detector .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi (US 20110223955 A1) teaches A communication network system has a host network and low-ranking networks connected with the host network through respective interchange terminals. Terminals containing the interchange terminals in the host network perform communication based on FlexRay. FlexRay sets a static segment and a dynamic segment every communication period. Communication zones are fixedly allocated to the respective terminals in each static segment. Communication zones are changeably allocated to the respective terminals in each dynamic segment. Terminals of each low-ranking network perform communication based on LIN or CAN protocol. The interchange terminals connect a transmission line of the host network with transmission lines of the low-ranking networks during the transmission period of each dynamic segment, so that each terminal of each low-ranking network can perform communication based on LIN or CAN protocol with the terminals of the other low-ranking networks through the high-ranking network without any protocol conversion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668